In re Public Safety and Corrections Department of; State of Louisiana;—Other(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Orleans Parish Juvenile Court, Nos. 00-271-03-QF, 01-218-05-QF, 01-113-09-QF, 01-234-01-QF, 00-346-02-QF, 01-226-13-QF, 01-011-01-QF, 02-091-13-QF.
Stay Lifted; Writ Granted in part, otherwise Denied. The stay order previously issued by this Court is hereby lifted. This case is remanded to the juvenile court *83which is ordered to comply with the provisions of La. Ch. C. art. 910(A) by providing a written pleading which sets forth “in plain and concise terms the facts supporting the modification.” The pleading shall be submitted by either the court, or at the court’s direction, by counsel for the juveniles. In all other respects, the writ application is denied.
KIMBALL, J., would grant and docket.
VICTORY, J., would grant and docket.